Citation Nr: 1045531	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-31 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private facility on January 2, 2009.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 
1971.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2009 decision of a Department of Veterans Affairs (VA) 
Medical Center (VAMC).  A notice of disagreement was filed in 
March 2009, a statement of the case was issued in July 2009, and 
a substantive appeal was received in August 2009.  A Board 
hearing was held in August 2010.  The Veteran was not present; 
however, the Veteran's representative submitted oral argument 
pertaining to the issue on appeal; the transcript is of record.

The Board notes that an October 2009 rating decision denied 
entitlement to service connection for left shoulder disability, 
and determined that new and material evidence had not been 
received to reopen the claim of entitlement to service connection 
for right knee disability.  A notice of disagreement was filed in 
November 2009, and a statement of the case was issued in April 
2010.  The Veteran, however, did not file a substantive appeal 
(VA Form 9) and such issues are not in appellate status.  See 
38 C.F.R. § 20.200 (2009) (An appeal consists of a timely filed 
notice of disagreement in writing and after a statement of the 
case has been furnished, a timely filed substantive appeal.).  


FINDINGS OF FACT

1.  On January 2, 2009, the Veteran received treatment at a 
private medical facility for a nonservice-connected disability; 
and the treatment was not for a disability aggravating a service-
connected disability, nor was it related to a Chapter 31 
Vocational Rehabilitation program.

2. The evidence does not reveal that VA approved a request for 
prior authorization for the medical services in question.

3.  The care and services rendered on January 2, 2009, at Florida 
Hospital, Fish Memorial, were rendered in a medical emergency of 
such nature that a prudent layperson would reasonably expect that 
delay in seeking immediate medical attention would be hazardous 
to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the private medical 
services the Veteran received at Florida Hospital, Fish Memorial, 
on January 2, 2009, are met.  38 U.S.C.A. §§ 1725, 1728, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 17.47, 17.120, 17.1000-17.1002, 
17.1004 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The VCAA does not apply in the instant case as the relevant facts 
necessary for the determination to be made (i.e. the nature of 
the treatment the Veteran received, the nature of the Veteran's 
service connected disabilities and whether he is a Medicare 
recipient) are not in dispute, and whether the Veteran is 
entitled to payment or reimbursement for the medical expenses in 
question is wholly a matter of interpretation of the pertinent 
statute and the regulatory provisions based on that statute.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held that 
when the interpretation of a statute is dispositive of the issue 
on appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).  

Criteria & Analysis

The Veteran is seeking entitlement to payment for unauthorized 
medical expenses incurred on January 2, 2009.  Initially, in 
adjudicating a claim for reimbursement of medical expenses, the 
Board must make a factual determination as to whether VA gave 
prior authorization for the non-VA medical care that the Veteran 
received in a private facility on January 2, 2009.  See 38 
U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a 
factual, not a medical, determination.  Similes v. Brown, 5 Vet. 
App. 555 (1994).  In this case, the Veteran has never claimed 
that he had any prior authorization from VA for medical treatment 
at Florida Hospital Fish Memorial on January 2, 2009.  Likewise, 
a January 2 telephone conversation with a VA triage nurse 
reflects that the Veteran was given the number to fee base and it 
was explained that there was no guarantee VA would cover the cost 
of a visit to the emergency room.  This suggests that there was 
no prior authorization.  Thus, this fact is not in dispute.

To the extent allowable, payment or reimbursement of the expenses 
of care, not previously authorized, in a private or public (or 
Federal) hospital not operated by VA, or of any medical services 
not previously authorized including transportation may be paid on 
the basis of a claim timely filed, under the following 
circumstances:

(a)  Care or services not previously authorized were rendered to 
a veteran in need of such care or services:

(1)  For an adjudicated service-connected disability;

(2)  For nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability;

(3)  For any disability of a veteran who has a total disability 
permanent in nature, resulting from a service-connected 
disability;

(4)  For any illness, injury or dental condition in the case of a 
veteran who is participating in a rehabilitation program under 38 
U.S.C.A. § Chapter 31 and who is medically determined to be in 
need of hospital care or medical services for reasons set forth 
in 38 C.F.R. § 17.48(j); and

(b)  Care and services not previously authorized were rendered in 
a medical emergency of such nature that delay would have been 
hazardous to life or health, and

(c)  VA or other Federal facilities were not feasibly available, 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had been or 
would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. 
West, 11 Vet. App. 45, 49 (1998).

The Veteran does not meet all of the criteria of 38 C.F.R. § 
17.120(a) because the care was not rendered for a service-
connected disability or nonservice-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability.  Service connection has not been 
established for any disability.  Additionally, there was no 
evidence that the Veteran was participating in a rehabilitation 
program.  Nor has the Veteran alleged that his treatment was for 
any of these aforementioned purposes.  The provisions in 38 
C.F.R. § 17.120 are conjunctive, not disjunctive.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the conditions 
listed in the provision must be met]; compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned].  
Consequently, he is not eligible for benefits under 38 U.S.C.A. § 
1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.47(i).

As service connection is not in effect for any disability, the 
Veteran's claim must be considered under the Millennium Health 
Care and Benefits Act, Public Law 106-177, also known as the 
Millennium Bill Act.  This Act is effective May 29, 2000, and is 
codified at 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1008.  
The statute found at 38 U.S.C.A. § 1725 was amended, effective 
October 10, 2008. Veterans Benefits Improvement Act of 2008, Pub. 
L. No. 110-389, § __, 122 Stat. 4145, __ (2008).  

Payment or reimbursement for emergency services for non-service-
connected conditions in non-VA facilities may be authorized under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  To be eligible 
for reimbursement under this authority the Veteran has to satisfy 
all of the following conditions: 

(a)  The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely transferred to a VA or other Federal 
facility;

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a third 
party for payment of such treatment; and the veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the provider;

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.

Again, this criteria is conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson.

The definition of the term "emergency treatment" is defined as 
medical services furnished, in the judgment of the Secretary, (1) 
when Department or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable; (2) when such services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention would 
be hazardous to life or health; and (3) until such time as the 
Veteran can be transferred safely to a Department facility.  38 
U.S.C.A. § 1725(f)(1)(B).

On January 2, 2009, at 2:21 p.m., the Veteran called the Orlando 
VA Telecare phone line.  A 'Telephone Encounter Note' was created 
based on the telephone conversation the Veteran had with a VA 
nurse.  The 'Note' reflects that the Veteran's chief complaints 
were "colds and URI" for the past three weeks.  He was 
concerned about cardiac arrhythmia and angina.  He reported a 
moderate to severe cough; new or worsening cough; new or 
worsening dyspnea; nausea or vomiting, with dyspnea; and, past 
medical history was angina.  He denied chest pain; dyspnea, 
within past hour; symptoms similar to past angina; syncope, with 
dyspnea; systolic blood pressure, less than 95; and, past medical 
history of myocardial infarction.  He reported a pain level of 8 
out of 10.  The system recommendation was "urgent" and the 
nurse recommendation was "urgent."  The recommended follow-up 
location was "physician office" and the Veteran agreed.  The 
nurse commented that the Veteran reported that his pain was a 
level 5 out of 10.  For the past three weeks, he had a cold that 
is getting worse.  He is coughing up yellowish greenish phlegm.  
He also reported a double earache.  He denied a fever, but 
reported chills.  He reported using over-the-counter medication.  
He would like to see VA doctors.  The nurse, again, noted that 
the system's recommendation was "urgent."  The next available 
appointment was "01/01/09" (the prior day) and was "not 
scheduled"  The Veteran said he "will go to the ER/Urgent 
Care."  The Veteran was given the number to fee base.  The nurse 
explained that there is no guarantee VA will cover the cost of 
the visit.  The Veteran was instructed to call VA within 72 hours 
of arriving, and to bring copies of medical records to his 
follow-up appointment.  The nurse's comment was that the Veteran 
had a "cold."  

On January 2, 2009, at 5:30 p.m., the Veteran was admitted to 
Florida Hospital, Fish Memorial.  He reported chest pain with 
cough and congestion and a history of chronic obstructive 
pulmonary disease (COPD).  A medical report reflects the 
Veteran's report that he called VA to get some antibiotics and 
they told him to go to the ER.  He reported a pain level of 7 
when he takes deep breaths and coughs.  He denied any fevers, 
chills, nausea, or vomiting.  The examiner noted that he has an 
extensive COPD history, hypercholesterolemia, and cardiac 
history.  The diagnoses were COPD; bronchitis; pleurisy; and, 
diabetes.  A chest x-ray examination showed no acute 
cardiopulmonary disease.  The Veteran was discharged on the same 
day, and asked to follow-up in 3 to 5 days.  

In a statement in support of his claim, the Veteran stated that 
the nurse he spoke with on the phone told him that her computer 
said he should go to the nearest emergency room immediately due 
to his health history.  In March 2009, VA reviewed the Veteran's 
claim for reimbursement and it was determined that he had no 
clear medical emergency, he was not directed to go to the ER, he 
elected to go to the ER independently, and due to the fact that 
his symptoms had lasted for three weeks, he had ample time for a 
clinic appointment.  In April 2009, VA conducted a second review, 
and concluded again that the Veteran elected to go independently 
and was not guaranteed VA coverage.  He had symptoms for three 
weeks, therefore, this was not an acute emergency requiring 
evaluation and it appears he could have waited for a clinic 
appointment.  The only reason given for denying the claim was the 
lack of a medical emergency.  

Upon review of the evidence of record, the Board acknowledges 
that the Veteran had been suffering from symptoms for three 
weeks, and had not sought care prior to calling the VA nurse on 
January 2, 2009.  While the nurse's notes indicate that the 
Veteran should follow-up with a physician office, the nurse also 
reportedly told the Veteran that the system's recommendation 
based on his symptoms was "urgent."  The Veteran stated that he 
would seek ER care, but it is not clear the basis for the 
Veteran's conclusion that he should seek ER care.  However, 3 
hours later, the private medical record reflects the Veteran's 
report that he was told by VA to seek ER care.  Thus, it seems 
that in the conversation with the VA nurse, he was given the 
impression that he should seek ER care, if only based on the 
characterization of his symptoms being "urgent."  It is logical 
that if told that symptoms were "urgent," that a prudent 
layperson would reasonably expect that delay in seeking immediate 
medical attention would be hazardous to life or health.  In 
consideration of the entire record, the Board finds that there is 
a state of equipoise of the positive and the negative evidence on 
the question of whether the private care sought on January 2, 
2009, constituted a medical emergency of such nature that delay 
would have been hazardous to life or health.  In such a case, the 
question is to be resolved in the Veteran's favor.  38 U.S.C.A. § 
5107(b).  Thus, in light of the evidence of record and resolving 
all reasonable doubt in the Veteran's favor, the Board finds that 
delay of medical emergency treatment on January 2, 2009, would 
have been hazardous to life or health.  

Accordingly, the criteria have been met for entitlement to 
payment or reimbursement for unauthorized medical services 
provided at Florida Hospital, Fish Memorial, on January 2, 2009.  


ORDER

Entitlement to payment or reimbursement for private medical 
services the Veteran received at Florida Hospital, Fish Memorial, 
on January 2, 2009, is allowed.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


